Title: To Benjamin Franklin from Sartine, 19 June 1778
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles 19 Juin 1778
J’ai appris aujourdhui, Monsieur, l’Arrivée de la fregate La Nymphe venant de Boston ou M. de Senneville est arrivé Le 5 May avec les deux Passagers. Je vous prie de me mander si vous avez reçû quelques Nouvelles. J’ai l’honneur d’etre, Monsieur avec une parfaite Consideration, Votre tres humble et tres obeissant serviteur
De Sartine
To Doctor franklin
